Title: From George Washington to Henry Knox, 9 February 1781
From: Washington, George
To: Knox, Henry


                        
                            Sir,
                            Head Quarters New Windsor 9th Feby 81
                        
                        I have received the report of your proceedings in compliance with my instructions to you of the 7th Ulto all
                            of which have my intire approbation and merit my warmest acknowledgements for the zeal and judgment so conspicuous in
                            them. The result of your applications, I hope will be as satisfactory as it will be beneficial to the troops. The states
                            whose determinations you report have done themselves honor by their liberality, and by their ready attention to the
                            objects of your mission. I doubt not Connecticut will be not less generous or less attentive. Accept the assurances of the
                            esteem and friendship with which I am Dr Sir Your obedient ser.

                    